Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 1 of 19 PageID: 203



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                                 :
 ESTHER CARROLL,                 :
                                 :
                  Plaintiff,     :
                                 :    Hon. Joseph H. Rodriguez
   v.                            :
                                 :    Civil Action No. 19-17287
                                 :
 SUNRISE DETOX CHERRY HILL, LLC, :           OPINION
 SUNRISE DETOXIFICATION          :
 CENTER, LLC and PRAESUM         :
 HEALTHCARE SERVICES, LLC,       :
                                 :
                  Defendants.    :
                                 :

       This matter is before the Court on Defendants’ Partial Motion to Dismiss,

 pursuant to Fed. R. Civ. Pro. 12(b)(6) [Dkt. No. 15]. Having considered the parties’

 submissions, the Court decides this matter without oral argument pursuant to Federal

 Rules of Civil Procedure 78(b). For the reasons stated below, the Court will grant in part

 and deny in part Defendants’ Partial Motion to Dismiss.

                                     I.     Factual Background

       Plaintiff Esther Carroll (“Plaintiff”) was employed with Defendants Sunrise Detox

 Cherry Hill, LLC, Sunrise Detoxification Center, LLC and Praesum Healthcare Services,

 LLC (hereinafter “Defendants”), “from [on] or about October 2016 until on or about

 May 7, 2019 as a Substance Abuse Counselor.” [Dkt. No. 13 ¶ 13]. According to Plaintiff’s

 Amended Complaint, Defendant Sunrise Detox Cherry Hill, LLC (“Sunrise CH”) is a

 medical detoxification center located in Cherry Hill, New Jersey. (Id. at ¶ 7). Defendant

 Sunrise Detoxification Center, LLC, is listed as Plaintiff’s employer in the employee

 handbook she kept during her employment with them. (Id. at ¶ 8). Finally, Defendant


                                             1
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 2 of 19 PageID: 204



 Praesum Healthcare Services, LLC (“Praesum”) “manages and operates several medical

 detoxification facilities . . . including the facility at which Plaintiff worked in Cherry Hill,

 New Jersey. (Id. at ¶ 9). Plaintiff finds Defendants to be “sufficiently interrelated to be

 treated as a single and/or joint employer for purposes of the instant action.” (Id. at ¶

 10). The supervisors relevant to Plaintiff’s claims are Bilal Simms, clinical director

 (“Simms”), Morgan Muraresku, service director (“Muraresku”), and Josephine

 Schettino, regional director (“Schettino”). (Id. at ¶ 14).

        Plaintiff alleges that she suffers from various health conditions, including

 Rheumatoid Arthritis, Asthma, Fibromyalgia, Anxiety, Depression, Sleep Apnea, and

 Interstitial Cystitis, most of which she treats with medication. (Id. at ¶ 15-16). As a result

 of these conditions, Plaintiff required workplace accommodations including but not

 limited to block medical leave, the ability to be late to work, and/or have a flex schedule.

 (Id. at ¶ 17). Plaintiff alleges that these constitute reasonable accommodations under the

 NJLAD. (Id. at ¶ 28). She further alleges that to compensate for arriving late to work,

 she worked consistent overtime, communicated with management regarding scheduling

 accommodations, and vocalized the need for a flex schedule. (Id. at ¶ 29).

        Plaintiff describes what she deems past instances of harassment by Defendants’

 management in the Amended Complaint as follows: In March of 2017, Plaintiff took

 block medical leave to recover from injuries partially or fully caused by her Rheumatoid

 Arthritis. (Id. at ¶ 18). Plaintiff alleges that during this medical leave, she was harassed

 by Schettino, which prompted her to return to work before fully recovering from her

 injuries. (Id. at ¶¶ 20, 21). In December of 2018, Plaintiff took an additional leave of

 absence for an injured leg, which she alleges clinical director Simms met with pretextual

 discipline. (Id. at ¶¶ 23-24). Some of her health conditions cause her to experience flare

                                                2
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 3 of 19 PageID: 205



 ups of significant pain, typically during the morning hours, which makes it difficult to

 consistently report to work on time. (Id. at ¶¶ 25-26). Plaintiff alleges that she discussed

 her frequent tardiness with Defendants and explained that it was a product of her

 numerous medical conditions. (Id. at ¶ 27). She claims that despite Defendants’

 knowledge of her medical conditions, management, namely Simms and Muraresku,

 refused to accommodate her. (Id. at ¶ 28). In addition, Plaintiff claims that the negative

 treatment and intolerance she experienced from her supervisors worsened in the few

 months leading to her termination, as her need for disability accommodations

 increased. (Id. at ¶ 31).

        On or about May 7, 2019, Simms and Defendants’ Director of Nursing, Dana

 Fluck (“Fluck”) brought Plaintiff into a meeting to discuss a disciplinary action for being

 tardy. (Id. at ¶ 32). She alleges that during this meeting, she discussed her health

 conditions and need for accommodations in depth with management. (Id. at ¶ 34).

 Plaintiff explains that she became emotional and required a break to compose herself.

 (Id.). Upon returning to work that same day, Plaintiff was approached by her

 supervisors and was abruptly terminated from employment with Defendants. (Id. at ¶

 37). She alleges that the reason given by Simms and Muraresku for her termination was

 that she “took too long to get herself together.” (Id. at ¶ 38).

                                  II.    Procedural History

        On or about January 27, 2020, Plaintiff filed an Amended Complaint with this

 Court against Defendants. [Dkt. No. 13 ¶ 1]. The Amended Complaint alleges disability

 discrimination and unlawful termination due to violations of the Family and Medical

 Leave Act (“FMLA”), the New Jersey Law Against Discrimination (“NJLAD”), the


                                               3
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 4 of 19 PageID: 206



 Americans with Disabilities act, as amended (“ADA”), and the New Jersey Wage

 Payment Law (“NJWPL”). (Id.). It includes four causes of action against all defendants:

 disability discrimination, retaliation, failure to accommodate, and a hostile work

 environment under the NJLAD (Count I); interference and retaliation under the FMLA

 (Count II); failure to pay wages and benefits in violation of the NJWPL (Count III); and

 disability discrimination, retaliation, failure to accommodate, and a hostile work

 environment in violation of the ADA (Count IV). (Id. at ¶¶ 41-65). Defendants filed a

 partial Motion to Dismiss with this Court on February 10, 2020. [Dkt. No. 15]. (Id.).

                 III.    Standard of Review for Failure to State a Claim

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

 claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged facts,

 taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a motion to

 dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the complaint,

 matters of public record, orders, and exhibits attached to the complaint, are taken into

 consideration. 1 See Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808,

 812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence. Bogosian v. Gulf

 Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the Court is not whether

 the plaintiff will ultimately prevail. Watson v. Abington Twp., 478 F.3d 144, 150 (2007).

 Instead, the Court simply asks whether the plaintiff has articulated “enough facts to


 1Although a district court may not consider matters extraneous to the pleadings, a document
 integral to or explicitly relied upon in the complaint may be considered without converting the
 motion to dismiss into one for summary judgment.” U.S. Express Lines, Ltd. V. Higgins, 281
 F.3d 383, 388 (3d Cir. 2002) (internal quotation marks and citations omitted) (emphasis
 deleted). Accord Lum v. Bank of Am., 361 F.3d 217, 221 n.3 (3d Cir. 2004) (citations omitted).

                                                 4
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 5 of 19 PageID: 207



 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007).

         “A claim has facial plausibility 2 when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

 U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

 their veracity and then determine whether they plausibly give rise to an entitlement to

 relief.” Iqbal, 556 U.S. at 679.

         The Court need not accept “unsupported conclusions and unwarranted

 inferences,” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

 however, and “[l]egal conclusions made in the guise of factual allegations…are given no

 presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607, 609

 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter v.

 Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347, 351

 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal conclusions’ in

 a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556 U.S. at 678-80

 (finding that pleadings that are no more than conclusions are not entitled to the

 assumption of truth).

         Further, although “detailed factual allegations” are not necessary, “a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

 and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”



 2 This plausibility standard requires more than a mere possibility that unlawful conduct has
 occurred. “When a complaint pleads facts that are ‘merely consistent with’ a defendant’s
 liability, it ‘stops short of the line between possibility and plausibility of ‘entitlement to relief.’”
 Id.

                                                     5
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 6 of 19 PageID: 208



 Twombly, 550 U.S. at 555 (internal citations omitted). See also Iqbal, 556 U.S. at 679

 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”).

        Thus, a motion to dismiss should be granted unless plaintiff’s factual allegations

 are “enough to raise a right to relief above the speculative level on the assumption that

 all of the complaint’s allegations are true (even if doubtful in fact).” Twombly, 550 U.S.

 at 556 (internal citations omitted). “[W]here the well-pleaded facts do not permit the

 court to infer more than the mere possibility of misconduct, the complaint has alleged-

 but it has not ‘shown’-‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679

 (quoting Fed. R. Civ. P. 8(a)(2)).

                                         IV.     Analysis

    A. Motion to Dismiss for Failure to State a Claim of Joint Employer
       Liability of Sunrise Detoxification Center, LLC and Praesum
       Healthcare Services, LLC under the NJLAD, FMLA, NJWPL and ADA

        Defendants first argue that Plaintiff’s claims against Defendants Sunrise

 Detoxification Center, LLC and Praesum Healthcare Services, LLC fail because Plaintiff

 insufficiently pled joint employer liability for violations of the enumerated statutes.

 [Dkt. No. 15-2]. Specifically, Defendants’ contend that Plaintiff’s allegations are

 conclusory and lack any “specific facts supporting any interaction or employment that

 Plaintiff allegedly had with Sunrise Detoxification Center, LLC and Praesum Healthcare

 Services, LLC, or actions these entities supposedly took with respect to Plaintiff’s

 employment.” (Id. at pp. 9-10). The Court agrees.

        Courts are not bound by a plaintiff’s “bald assertions” or “legal conclusions,” and

 a complaint must show an entitlement to relief with facts. Id. Here, Plaintiff attempts to


                                                6
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 7 of 19 PageID: 209



 link all of the Defendants under the assertion that they are sufficiently related, such that

 they may be treated as joint employers for the instant action. (Id. at ¶ 10). Beyond this

 allegation, the Amended Complaint does not contain facts to support a finding that the

 companies are affiliated with one another to the extent that they can plausibly be

 considered “joint employers.”

        1. Joint Employer Liability under the NJLAD

        The New Jersey Supreme Court has consistently applied the test established in

 D’Annunzio v. Prudential Life Insurance Co. of America to determine joint employer

 liability under the LAD, which directs the Court to consider the following factors:

        (1) the employer’s right to control the means and the manner of the worker’s
        performance; (2) the kind of occupation—supervised or unsupervised; (3) skill;
        (4) who furnishes the equipment and workplace; (5) the length of time in which
        the individual has worked; (6) the method of payment; (7) the manner of
        termination of the work relationship; (8) whether there is an annual leave; (9)
        whether the work is an integral part of the business of the “employer,” (10)
        whether the worker accrues retirement benefits; (11) whether the “employer”
        pays social security taxes; and (12) the intention of the parties.


 192 N.J. 110, 123 (2007); see also Alston v. Monmouth Cty. Prosecutor's Office, No.

 CIV.A. 12-5633 FLW, 2014 WL 1095716, at *8 (D.N.J. Mar. 19, 2014). 3 The “hybrid” test,

 originally identified in Pukowsky v. Caruso, examines “the extent to which there has

 been a functional integration of the employer’s business with that of the person doing

 the work.” Id. The first factor—the employer’s right to control the means and the




 3“Under the NJLAD, courts determine whether an employer-employee relationship exists
 between plaintiff and defendant by applying a test that is similar to the [Title VII] test,
 the Pukowsky test.” Plaso v. IJKG, LCC, No. CIV.A. 11-5010, 2013 WL 2182233, at *6 (D.N.J.
 May 14, 2013), aff'd sub nom. Plaso v. IJKG, LLC, 553 F. App'x 199 (3d Cir. 2014)


                                               7
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 8 of 19 PageID: 210



 manner of the worker’s performance— has been considered “the most important” in

 determining joint employer liability. See Chrisanthis v. Cnty. of Atlantic, 361 N.J. Super.

 448, 455, 825 A.2d 1192 (App. Div. 2003); Alston v. Monmouth Cty. Prosecutor's Office,

 No. CIV.A. 12-5633, 2014 WL 1095716, at *8 (D.N.J. Mar. 19, 2014).

        Here, Defendants argue that the Amended Complaint fails to factually allege that

 Sunrise Detoxification Center and Praesum are joint employers. [Dkt. No. 15-2 p. 7].

 According to the Amended Complaint, Praesum “manages and operates several medical

 detoxification facilities . . . including the facility at which Plaintiff worked,” and

 Defendant Sunrise Detoxification Center is listed as Plaintiff’s employer in the

 “Employee Handbook presented to Plaintiff during her employment.” [Dkt. No. 13 ¶¶ 8-

 9]. Plaintiff’s Amended Complaint further concludes that Defendants have an

 “interrelation of operations, common ownership or management, centralized control of

 labor relations, common ownership or financial controls, and other factors,” so they are

 “sufficiently interrelated and integrated in their activities, labor relations, ownership

 and management that they may be treated as a single and/or joint employer for

 purposes of the instant action.” [Dkt. No. 13 ¶ 10].

        Plaintiff, however, fails to plead any factual support to show more than a mere

 possibility of an employment relationship. See Washington v. Client Network Services,

 Inc., 590 F. App’x 126 (3d Cir. 2014) (holding that a failure to adequately meet the

 standard of alleging any employment relationship will result in the court’s granting of a

 defendant’s motion to dismiss). While the Amended Complaint appears to allege that

 Praesum has some control by way of general management and operation, standing

 alone, the information provided is conclusory, and fails to adequately plead a theory of

 joint employer liability. Likewise, stating that Sunrise Detoxification Center is listed as

                                                8
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 9 of 19 PageID: 211



 an “employer” is insufficient to establish any of the twelve factors the Court must

 consider in evaluating an employee-employer relationship. As pled, Plaintiff cannot

 establish any plausible LAD claim against Sunrise Detoxification Center or Praesum

 under a theory of joint employer liability.

        2. Joint Employer Liability under the FMLA

        To prove that multiple entities constitute a single employer under the FMLA, an

 employee may utilize either the joint employment test, or the integrated employer test;

 the “joint employer test” looks to whether there are sufficient indicia of an

 employer/employee relationship to justify imposing liability on non-legal employer.

 Family and Medical Leave Act of 1993, § 2 et seq., 29 U.S.C.A. § 2601 et seq; 29 C.F.R.

 §§ 825.104(c)(1), 825.104(c)(2), 825.106.

        Under the FMLA, “where two or more businesses exercise some control over the

 work or working conditions of the employee, the businesses may be joint employers.” 29

 C.F.R § 825.106(a). Further, “joint employers may be separate and distinct entities with

 separate owners, managers and facilities.” Id. A joint employment relationship generally

 will be considered to exist in situations such as:

        (1) Where there is an arrangement between employers to share an employee's
        services or to interchange employees; (2) Where one employer acts directly or
        indirectly in the interest of the other employer in relation to the employee; or,
        (3) Where the employers are not completely disassociated with respect to the
        employee's employment and may be deemed to share control of the employee,
        directly or indirectly, because one employer controls, is controlled by, or is under
        common control with the other employer.

 Id. at § 825.106(a)(1)-(3). A court will determine whether a joint employer relationship

 exists based on the totality of the circumstances. 29 C.F.R. § 825.106(b)(1). Further, it

 has been established that “two entities may be considered joint employers, for purposes


                                               9
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 10 of 19 PageID: 212



 of satisfying the requirements of the FMLA, if they handle the core aspects of their

 employer-employee relationships jointly.

        Here, Defendants contend that since Plaintiff failed to provide factual assertions

 of the employers’ “simultaneous control over [her] working conditions,” she did not

 adequately establish joint liability under the standards set forth in the FMLA. [Dkt. No.

 15-2 p. 9 (citing Kieffer v. CPR Restoration & Cleaning Serv., LLC, 200 F. Supp. 3d 520,

 532 (E.D. Pa. 2016), aff'd sub nom., 733 F. App'x 632 (3d Cir. 2018)).]. In response,

 Plaintiff argues that she has met the minimum requirements of notice pleading, as this

 case is “in its earliest stages of litigation,” with no discovery of any kind. [Dkt. No. 16 p.

 6]. In particular, Plaintiff argues that she fulfilled the requirement to show that

 employers exercised “significant control over her working conditions,” by stating in the

 Amended Complaint that “Defendant Praesum managed and operated the facility at

 which Plaintiff worked in Cherry Hill, New Jersey.” (Id. at p. 9).

        Although Plaintiff is correct, in that she does not have to prove liability at this

 stage, the Amended Complaint does not articulate enough facts to state a plausible claim

 of relief. The Court finds that the Plaintiff did not adequately establish that employers

 Sunrise Detoxification Center and Praesum maintained significant control over her

 working conditions by merely concluding such in her Amended Complaint. Even in this

 early posture, Plaintiff’s Amended Complaint fails to include factual allegations that

 would support any of the three joint employer liability situations provided by FMLA’s

 regulations.




                                               10
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 11 of 19 PageID: 213



        3. Joint Employer Liability Under the NJWHL/NJWPL

        The NJWHL defines “employer” as “any individual, partnership, association,

 joint stock company, trust, corporation . . . or the receiver, trustee, or successor of any of

 the same, employing any person in this State.” Ruiz v. S. Jersey Painting Co., No. A-

 3264-11T4, 2013 WL 3762688, at *2 (N.J. Super. Ct. App. Div. July 19, 2013) (citing

 N.J.S.A. 34:11-56a(1)(g)). Further, for purposes of this act, “the officers of a corporation

 and any agents having the management of such corporation shall be deemed to be the

 employers of the employees of the corporation.” Id.

        The New Jersey Supreme Court has not yet defined the standard for classifying

 employers as joint employers under the NJWPL or NJWHP. Chen v. Domino's Pizza,

 Inc., 2009 WL 3379946, at *4. The court in Chen v. Domino’s Pizza, Inc., however,

 utilized the twelve-factor test established in Pukowsky, and later in D’Annunzio, to

 determine whether a party was an employer for purposes of establishing an employment

 relationship under the NJWHL. Id. The court granted the defendant’s motion to dismiss

 in Chen because it found that the plaintiff failed to plead facts in the Complaint

 sufficient to show that an employment relationship existed between them and the

 defendant. Id.

        Here, Defendants assert that Plaintiff’s Amended Complaint is insufficient to

 withstand a motion to dismiss under the D’Annunzio factors test for failing to plead

 sufficient facts to support an employer relationship. [Dkt. No. 15-2]. As explained in

 detail above, Plaintiff in this case fails, like in Chen, fails to fulfill her obligation to

 “provide the grounds of [her] entitle[ment] to relief.” [Dkt. No. 13 ¶¶ 8, 9, 10]; Twombly,

 127 S. Ct. at 1964-65. Plaintiff submits, however, that the proper test for determining



                                                 11
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 12 of 19 PageID: 214



 joint liability under the NJWPL or NJWHL is the test set forth in Enterprise, in which

 the court evaluated joint employer liability under the FLSA. See In re Enterprise Rent-

 A-Car Wage & Hour Emp’t Practices Litig., 683 F.3d 462, 469 (3d Cir. 2012). Under this

 test, the court must consider:

        (1) the alleged employer’s authority to hire and fire the relevant employees;
        (2) the alleged employer’s authority to promulgate work rules and
        assignments and to set the employees’ conditions of employment:
        compensation, benefits, and work schedules, including the rate and method
        of payment; (3) the alleged employer’s involvement in day-to-day employee
        supervision, including employee discipline; and (4) the alleged employer’s
        actual control of employee records, such as payroll, insurance or taxes.”

 Enterprise, 683 F.3d at 469. Furthermore, “if a court concludes that other indications of

 ‘significant control’ are present to suggest that an employer was in fact a joint employer,

 that determination may serve to bolster the findings in the factors test." Id. Again,

 courts have not distinguished a prevailing test under the NJWHL or NJWPL; however,

 Plaintiff’s Amended Complaint alleges only conclusory statements as to the

 relationships among Defendants, and also neglects to set forth specific allegations that

 fulfill the factors set forth in the Enterprise test. [Dkt. No. 13 ¶¶ 8, 9, 10]. Therefore,

 Plaintiff has not pled sufficient facts to state a claim for joint employment liability

 against Sunrise Detoxification Center and Praesum under the NJWHL or the NJWPL.

    4. Joint Employer Liability Under the ADA

        The Third Circuit has applied the Lewis factors utilized in Enterprise to evaluate

 joint employer liability under the ADA. See In Re Enterprise Rent-A-Car Wage & Hour

 Employment Practices Litig., 683 F.3d at 469. While there is little case law establishing

 a specific test under the ADA, the Third Circuit affirmed the court’s use of the Enterprise

 test in Cella v. Villanova University to establish joint employment liability under the


                                                12
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 13 of 19 PageID: 215



 ADA. 2003 WL 329147, at *7 (E.D. Pa. Feb. 12, 2003), aff'd, 113 F. App'x 454 (3d Cir.

 2004). In Cella, the court granted the defendant’s motion for summary judgment, on the

 basis that the employee failed to plausibly allege a joint employment relationship. Id.

        Here, Defendants argue that based on the court’s treatment of the facts under the

 Enterprise test in Cella v. Villanova University, this Court should grant the motion to

 dismiss. [Dkt. No. 15-2 at 10]. They further assert that because Plaintiff “failed” to allege

 sufficient facts to establish joint employer liability under the LAD, FMLA or the

 NJWHL, she cannot establish such a relationship under the ADA. (Id. p. 11). In

 opposition to Defendants’ motion, Plaintiff argues that “use of Defendant Sunrise DC’s

 employee handbook . . . demonstrates that Defendant Sunrise DC promulgated work

 rules and set conditions of employment.” [Dkt. No. 16 p. 10].

        As stated above, Plaintiff’s Amended Complaint is insufficient under the

 Enterprise test. The fact that “Defendant Sunrise Detoxification Center, LLC is the

 company listed as Plaintiff’s employer on the Employee Handbook,” is not in itself

 indicative of sufficient or joint control over Plaintiff’s employment or working

 conditions, as Plaintiff seeks to assert. [Dkt. No. 13 ¶ 8]. Therefore, Plaintiff fails to state

 a claim of joint employer liability under the ADA. Accordingly, the Court will dismiss

 Defendants Sunrise Detoxification Center and Praesum from this case.

    B. Whether Plaintiff Pled Sufficient Facts to Allege a Hostile Work
       Environment Claim Against Employer, Sunrise Detox Center, LLC in
       Violation of the NJLAD and the ADA

        Defendants argue that Plaintiff has also failed to plead sufficient facts to sustain a

 hostile work environment claim against her employer, Sunrise CH under the NJLAD

 and the ADA. [Dkt. No. 15-2 p. 13].


                                                13
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 14 of 19 PageID: 216



       The NJLAD prohibits “any unlawful discrimination against any person because

 such person is or has been at any time disabled or any unlawful employment practice

 against such person, unless the nature and extent of the disability reasonably precludes

 the performance of the particular employment.” N.J. Stat. Ann. § 10:5–4.1. Analysis of

 claims made pursuant to the NJLAD generally follow the analysis used in Title VII

 employment discrimination claims, Schurr v. Resorts Int'l Hotel, Inc., 196 F.3d 486, 498

 (3d Cir. 1999), and New Jersey courts employ the three-step burden shifting standard

 articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801–04 (1973). See Zive

 v. Stanley Roberts, Inc., 182 N.J. 436, 867 (N.J. 2005).

       To state a prima facie hostile work environment claim under the NJLAD, a

 plaintiff must show that the complained of conduct: “(1) would not have occurred but

 for the employee's protected status, and was (2) severe or pervasive enough to make a

 (3) reasonable person believe that (4) the conditions of employment have been altered

 and the working environment is hostile or abusive.” 4 Shepherd v. Hunterdon Dev.

 Ctr., 803 A.2d 445, 453 (N.J. 1993) (citing Lehmann v. Toys ‘R’ Us., Inc., 132 N.J. 587,

 626 (N.J.1993)). To determine whether an environment is “hostile” or “abusive,” the

 court should look to the circumstances, including but not limited to the discriminatory


 4 Similar to the test prescribed for a hostile work environment claim under the NJLAD, a claim
 based on disability, in violation of ADA, requires a showing that: “(1) [plaintiff] is a qualified
 individual with a disability under the ADA; (2) she was subject to unwelcome harassment; (3)
 the harassment was based on her disability or a request for an accommodation; (4) the
 harassment was sufficiently severe or pervasive to alter the conditions of her employment and to
 create an abusive working environment; and (5) employer knew or should have known of the
 harassment and failed to take prompt effective remedial action.” McClaren v. NJ State Dep't of
 Educ., No. CIV.A. 14-3213 FLW, 2015 WL 337481, at *6 (D.N.J. Jan. 26, 2015) (citations
 omitted).




                                                14
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 15 of 19 PageID: 217



 conduct’s frequency, severity, physicality, and extent to which it interferes with the

 employee’s work performance. Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993). A

 viable hostile work environment claim stems from extremely insensitive conduct against

 the protected person so egregious that it alters the conditions of employment and

 destroys the person's equal opportunity in the workplace. Jackson v. Gannett Co., 2011

 WL 3362154 at 4-5. See DeAngelis v. El Paso Municipal Police Officers Ass'n, 51 F.3d

 591 (5th Cir.), cert. denied 516 U.S. 974 (1995).

       The New Jersey Supreme Court adopted the “severe or pervasive” test established

 by the United States Supreme Court in Harris v. Forklift Systems, Inc. as the relevant

 standard of proof regarding hostile work environment claims under the NJLAD. Taylor

 v. Metzger, 152 N.J. 490 (N.J. 1998). The Court in Harris held that “[w]hen the

 workplace is permeated with ‘discriminatory intimidation, ridicule, and insult,’ that is

 ‘sufficiently severe or pervasive to alter the conditions of the victim's employment and

 create an abusive working environment,’ Title VII is violated.” Harris v. Forklift Sys.

 Inc., 510 U.S. at 21.

       To define what constitutes and does not constitute severe or pervasive conduct,

 New Jersey courts have looked to the definition adopted by the United States Supreme

 Court, holding that:

        simple teasing, offhand comments and isolated incidents (unless extremely
        serious) will not amount to discriminatory changes in the terms and
        conditions of employment . . . . Properly applied [these standards for
        judging hostility] will filter out complaints attacking the ordinary
        tribulations of the workplace, such as the sporadic use of abusive language,
        [discriminatory] jokes, and occasional teasing. We have made it clear that
        conduct must be extreme to amount to a change in the terms and conditions
        of employment.




                                              15
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 16 of 19 PageID: 218



 Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998); see also Clayton v. City of

 Atlantic City, 538 F. App’x 124, 128 (3d Cir. 2013) (citing Faragher in dismissing the

 plaintiff’s case under the NJLAD). The requirement that a plaintiff demonstrate severe

 or pervasive discrimination “takes a middle path between making actionable any

 conduct that is merely offensive and requiring the conduct to cause a tangible

 psychological injury.” Sanchez v. Sungard Availability Servs. LP, No. CIV. 06-3660

 (DRD), 2009 WL 1312918, at *5 (D.N.J. May 5, 2009), aff'd, 362 F. App'x 283 (3d Cir.

 2010) (citing Harris v. Forklift Sys. Inc., 510 U.S. at 21). The “mere utterance of an

 epithet which engenders offensive feelings in an employee does not sufficiently affect

 the conditions of employment to implicate Title VII” or the NJLAD. Sanchez v. Sungard

 Availability Servs. LP, 2009 WL 1312918, at *5.

        The Third Circuit has emphasized that the “severe or pervasive” standard

 applicable to hostile work environment claims under Title VII 5 and the NJLAD is

 disjunctive, so a plaintiff need not show that her environment was both severe and

 pervasive, only that it was sufficiently one or the other. Moody v. Atl. City Bd. of Educ.,

 870 F.3d 206, 214 (3d Cir. 2017).

        Here, Plaintiff’s Amended Complaint alleges that she was subjected to

 harassment: when Schettino told Plaintiff that she needed to come back to work while

 on medical leave, making Plaintiff “feel guilty about taking medical leave by telling her

 that Muraresku was by herself and needed help;” and when she was written up for

 taking a day off to treat a leg injury caused by her Rheumatoid Arthritis. [Dkt. No. 13 ¶¶

 19-20, 23-24]. Plaintiff also alleges that she explained to her supervisors that her health


 5The standard applicable to an analysis under the ADA closely follows any analysis under Title
 VII. Walton v. Mental Health Ass'n, 168 F.3d 661, 666 (3d Cir. 1999)

                                               16
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 17 of 19 PageID: 219



 conditions often caused her to arrive late to work, but her supervisors refused to

 accommodate her request for a flex schedule and further “reprimanded Plaintiff for her

 tardiness, including but not limited to issuing her written discipline.” (Id. at ¶¶ 27-29).

 Finally, the Amended Complaint alleges that “Plaintiff discussed her health conditions

 and need for accommodations in depth with Defendants’ management at their May 7,

 2019 meeting” and was later terminated that same day. (Id. at ¶¶ 34-37).

        Defendants argue that Plaintiff’s allegations do not show that her supervisors

 engaged in conduct that would be classified as “hostile” or “abusive” to meet the “severe

 or pervasive” standard for a hostile work environment claim. [Dkt. No. 15-2 p. 13-14].

 More specifically, Defendants contend that such allegations against Plaintiff’s

 supervisors could, at most, be described as “discourteous” or “insensitive,” but “not so

 severe or pervasive as to alter the conditions of employment to render her environment

 hostile or abusive.” [Dkt. No. 15-2, p. 15). Furthermore, Defendants argue that Plaintiff’s

 Amended Complaint does not plausibly state a prima facie case of hostile work

 environment because it fails to show Plaintiff was harassed due to disabilities and/or

 use of block medical leave. (Id.)

        In response, Plaintiff stresses that “while Defendants suggest that Plaintiff must

 prove her entire prima facie case at the pleading stage, [she] is not obligated to do so.”

 [Dkt. No. 16, p. 15]. Plaintiff reestablishes the notice pleading standard of proof under

 Twombly, to argue that she does not have to meet the standard for a prima facie case

 under the McDonnell Douglas test, but rather “allege facts to raise the right to relief

 above a speculative level.” (Id. at p. 16). She also asserts that she adequately

 demonstrated her subjection to a “hostile” or “abusive” work environment in the

 Amended Complaint, as she “included allegations as to multiple, specific incidents in

                                              17
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 18 of 19 PageID: 220



 which she was harassed at work in direct connection to her health conditions.” (Id. at p.

 17). The Court agrees.

        First, Plaintiff is correct in that she need not prove her prima facie case at this

 stage. And, to be sure, Defendants improperly argue that “no reasonable fact finder

 could find” that the conduct complained of “related to Plaintiff’s medical condition or

 that it impermissibly altered the conditions of her employment for the worse.” [Dkt. No.

 15-2, p. 14-15]. On a motion to dismiss, the Court does not ask what a reasonable fact

 finder could conclude, rather the Court looks only to the well-pleaded facts in the

 complaint to determine if there is a plausible claim. The Court finds that here, the

 incidents of alleged harassment rise to the level of pervasiveness such that Plaintiff’s

 right to relief rises above the speculative level.

        “Incidents of harassment are pervasive if they occur in concert or with

 regularity.” Cortes v. Univ. of Med. & Dentistry, 391 F. Supp. 2d 298, 308 (D.N.J. 2005).

 Here, the Amended Complaint demonstrates that on each of the multiple occasions that

 Plaintiff discussed her medical conditions, and took leave for reasons relating to those

 conditions, her supervisors failed to accommodate her and/or reprimanded her. Taken

 together, these actions were not “isolated incidents.” Moreover, the Amended Complaint

 provides that this alleged harassment caused Plaintiff to alter her medical leave, and

 ultimately resulted in her termination. Therefore, the Court finds that Plaintiff has

 sufficiently pled that the complained of conduct would not have occurred but for her

 disability, and was sufficiently severe or pervasive. Accordingly, the Court will deny

 Defendants’ Motion to Dismiss Plaintiff’s hostile work environment claims.




                                               18
Case 1:19-cv-17287-JHR-KMW Document 18 Filed 07/22/20 Page 19 of 19 PageID: 221



                                      V.       Conclusion

        For the reasons stated above, Defendants’ Partial Motion to Dismiss [Dkt. No. 15]

 will be granted in part and denied in part.

        An appropriate Order shall issue.

        Dated: July 22, 2020



                                                      /s/ Joseph H. Rodriguez
                                                    Hon. Joseph H. Rodriguez,
                                                    UNITED STATES DISTRICT JUDGE




                                               19
